Citation Nr: 1311694	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  09-43 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right plantar fasciitis with calcaneal spur.

2.  Entitlement to a rating in excess of 10 percent for left plantar fasciitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to April 2006. 

These matters come before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran testified before the undersigned Veterans Law Judge in April 2012.  A copy of the transcript is of record. 

A February 2007 rating decision initially granted service connection for plantar fasciitis.  VA medical records dated within one year of the rating decision were subsequently associated with the claims file.  A treatment record shows that the Veteran was responding to orthotics.  Other records show complaints similar to those already considered by the February 2007 rating decision.  Thus, although new evidence was submitted within one year of the February 2007 rating decision, it does not provide material evidence demonstrating an increase in the Veteran's service-connected feet.  As the Veteran did not appeal the February 2007 rating decision, it became final.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  The Board finds that the August 2008 rating decision is on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Veteran was last afforded a VA feet examination in February 2010 for bilateral plantar fasciitis.  A review of recent treatment records, including a March 2012 statement from the Veteran's VA treating podiatrist, suggests that there has been an increase in symptomatology of the Veteran's disabilities since the February 2010 VA examination.  Therefore, the Board finds that the Veteran should be afforded a new VA feet examination in order to determine the current nature and severity of his service-connected disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

A review of the claims file shows that the Veteran receives treatment from the Milwaukee VA Medical Center (VAMC).  Treatment records in the claims file are dated through February 2012.  Therefore, any outstanding records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  All outstanding VA records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA clinical records pertaining to the Veteran from the Milwaukee VAMC dated from February 2012 to the present.   

2.  Schedule the Veteran for an examination to determine the current nature and severity of his service-connected right plantar fasciitis with calcaneal spur and left plantar fasciitis.  The examiner must review the claims file and must note that review in the report.  Any testing deemed necessary should be performed.  All pertinent pathology found on examination should be noted in the report.  The examiner should list all residuals associated with the Veteran's service-connected foot disabilities.  The examiner should discuss the severity of each residual found.  The examiner should provide an opinion as to whether or not there is a moderately severe or severe foot injury? 

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

